Case 1:20-cv-00170-LMB-JFA Document 42 Filed 08/24/20 Page 1 of 1 PageID# 210



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division


 MUNA AL-SUYID,et al.

                Plaintiffs,

        V.                                                    l:20-cv-170(LMB/JFA)

 KHALIFA HIFTER,etal.

                Defendant.

                                             ORDER


       On July 31, 2020, Edward John Ungvarsky noticed an appearance in this action as

counsel for defendant Khalifa Hifter and filed a letter Motion to Set Aside Default on his behalf.

[Dkt. Nos. 32, 33]. On August 6, 2020, the letter Motion was granted and the default entered on

May 5, 2020 was set aside as to Khalifa Hifter.[Dkt. No. 35]. On August 20,2020, defense

counsel re-noticed his appearance as counsel for Khalifa Hifter, Khalid Hifter, and Saddam

Hifter and filed a Motion to Dismiss on their behalf.[Dkt. No. 36]. Accordingly, for the reasons

stated in the August 6, 2020 Order, it is hereby

       ORDERED that the default entered on May 5,2020 be and is SET ASIDE as to Khalid

Hifter and Saddam Hifter.'

       The Clerk is directed to forward copies of this Order to counsel of record.

       Entered this      day of August, 2020.

Alexandria, Virginia
                                                                     /s/
                                                     Leonie M. Brinkema
                                                     United States District Judge


'This decision renders plaintiffs' Motion for Default Judgment[Dkt. No.27] and the magistrate
judge's Report and Recommendation [Dkt. No. 31] moot.
